81352: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-32276: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81352


Short Caption:CHAPARRO (OSBALDO) VS. STATECourt:Supreme Court


Lower Court Case(s):Washoe Co. - Second Judicial District - CR170636Classification:Criminal Appeal - Life - Direct


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:06/29/2021 at 9:30 AMOral Argument Location:Las Vegas


Submission Date:06/29/2021How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantOsbaldo ChaparroKathryn E. Reynolds
							(Washoe County Public Defender)
						


RespondentThe State of NevadaAaron D. Ford
							(Attorney General/Carson City)
						Jennifer P. Noble
							(Washoe County District Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


06/22/2020Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


06/22/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)20-23016




06/30/2020Docketing StatementFiled Docketing Statement. (SC)20-24254




10/20/2020BriefFiled Appellant's Opening Brief. (SC)20-38428




10/20/2020AppendixFiled Joint Appendix Vol. 1 Part 1. (SC)20-38430




10/20/2020AppendixFiled Joint Appendix Vol.1 Part 2. (SC)20-38431




10/20/2020AppendixFiled Joint Appendix Vol. 2. (SC)20-38432




10/20/2020AppendixFiled Joint Appendix Vol. 3 (SC)20-38433




10/20/2020AppendixFiled Joint Appendix Vol. 4. (SC)20-38435




10/20/2020AppendixFiled Joint Appendix Vol. 5. (SC)20-38436




10/20/2020AppendixFiled Joint Appendix Vol. 6. (SC)20-38439




10/20/2020MotionFiled Appellant's Motion to transmit Trial Exhibits 1 & 2. (SC)20-38438




10/28/2020Order/ProceduralFiled Order Directing Transmission of Exhibits. The clerk of the district court shall have 14 days from the date of this order to transmit State's Exhibits 1 and 2 (surveillance videos admitted in the district court) to this court.(SC)20-39496




11/19/2020Order/Clerk'sFiled Order Granting Telephonic Extension. Respondent's Answering Brief due: December 3, 2020. (SC)20-42387




12/03/2020MotionFiled Stipulation for Extension of Time to File Answering Brief. (SC)20-43777




12/07/2020Order/ProceduralFiled Order. The parties have filed a stipulation for a second extension of time for respondent to file the answering brief. The stipulation is approved. Answering brief due: January 4, 2021. (SC)20-44381




01/04/2021MotionFiled Stipulation for Extension of Time to File Answering Brief. (SC)21-00045




01/08/2021Order/ProceduralFiled Order Disapproving Stipulation. The stipulation is not signed by counsel of record for either party. Accordingly, the stipulation is disapproved. (SC)21-00689




01/11/2021MotionFiled Stipulation for Extension of Time to File Answering Brief. (SC)21-00730




01/14/2021BriefFiled Respondent's Answering Brief. (SC)21-01297




01/15/2021Order/ProceduralFiled Order Granting Motion.  Respondent has filed a stipulation for an extension of time to file of the answering brief.  Because the stipulation is not signed by counsel for appellant and no stipulation is permitted in this instance, the stipulation is treated and granted as a motion for an extension of time.  The answering brief was filed on January 14, 2021.  Appellant shall have until February 16, 2021, to file and serve a reply brief, if deemed necessary.  (SC)21-01488




02/09/2021BriefFiled Appellant's Reply Brief. (SC)21-03922




05/20/2021Order/ProceduralFiled Order Scheduling Oral Argument. This court has determined that oral argument may be of assistance in resolving this matter.  Accordingly, this matter is scheduled for oral argument on June 29, 2021, at 9:30 a.m. in Las Vegas.  The argument shall be limited to 30 minutes.  (SC)21-14591




06/14/2021Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)21-16991




06/22/2021MotionFiled Stipulation to Supplement Joint Appendix. (SC)21-18016




06/22/2021AppendixFiled Joint Appendix. Vol. 1A. (SC)21-18018




06/29/2021Order/ProceduralFiled Notice of Non-Disqualifying Disclosure. It has come to my attention that that Kathryn Reynolds, Deputy Public Defender, is one of the lawyers representing Mr. Chaparro in this present appeal and will be arguing this matter to the court.  Accordingly, I make the following disclosure.  Ms. Reynolds served as my law clerk in the Second Judicial District Court and as my law clerk in the Supreme Court and we have maintained a personal friendship.  Having reviewed the matter as well as the applicable Canons, I have determined that there is no conflict presented, nor is there any issue of actual bias in the instant case which would require me to voluntarily recuse myself.  See NCJC 2.11. (SC).21-18622




06/29/2021Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court. 81352. (SC)


07/07/2021Order/ProceduralFiled Order Granting Motion. On June 22, 2021, the parties filed a stipulation to file a supplement to the joint appendix.  The stipulation is construed as a joint motion, and the motion is granted.  The supplement to the joint appendix was filed on June 22, 2021. (SC)21-19423




11/10/2021Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before the Court En Banc. Author: Stiglich, J. Majority: Hardesty/Parraguirre/Stiglich/Cadish/Silver/Pickering/Herndon. 137 Nev. Adv. Opn. No. 68. En Banc. (SC).21-32276




12/07/2021RemittiturIssued Remittitur. (SC).21-34840




12/07/2021Case Status UpdateRemittitur Issued/Case Closed. (SC).



Combined Case View